DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that claim 20 is unclear as to whether it is an independent or dependent claim.  Examiner notes that if claim 20 is intended to be an independent claim then it should be rewritten in independent form to include all of the limitations of the claim that it is dependent upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (6,145,782 – hereinafter King) in view of Rudolph Schutz (5,762,287 – hereinafter Schutz) and Pare et al. (US 2020/0122946 – hereinafter Pare).
Re Claims 1, 11, 13, 17, and 20:
King discloses a dispenser for sheet materials comprising: a housing (200) configured to house a first roll of sheet material (288), the housing (200) having a base (at 216) and a top wall (230); a first internal door (250) configured to secure the first roll of sheet material (288) in a dispensing position (see Fig. 17), wherein the first internal door (250) includes a first dispensing nozzle (252) for removing sheet material from the first roll of sheet material (288) (see Fig. 17); and a front cover (234) being configured in a closed position to cover the first and second rolls of sheet material (288) and the first and second internal doors (250), wherein the cover (234) includes one or more apertures (236) to allow a user to access sheet material from the first roll of sheet material (288) (see Figs. 17-22, see Figs. 1-28), but fails to teach a second roll of sheet material, a second internal door configured to secure the second roll of sheet material in a dispensing position, wherein the second internal door includes a second dispensing nozzle for removing sheet material from the second roll of sheet material; a front cover being configured in a closed position to cover the first and second rolls of sheet material and the first and second internal doors; wherein the cover includes one or more apertures to allow a user to access sheet material from the first roll of sheet material or the second roll of sheet material.

Schutz teaches a second roll of sheet material (18), and a second internal (door-like structure) (14) configured to secure the second roll of sheet material (18) in a dispensing position (see Figs. 2A-2D). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King with that of Schutz to provide a dual dispenser capable of increasing the supply of product for a more demanding environment.  Examiner notes that the combination would be capable of providing wherein the second internal door includes a second dispensing nozzle for removing sheet material from the second roll of sheet material by way of simple duplication of the parts of King by having a second door for a second roll as would be obvious to one of ordinary skill in the art in view of the references as cited.

Pare teaches a front cover (300) being configured in a closed position to cover a first and second rolls of sheet material (see Fig. 1); wherein the cover (300) includes one or more apertures (near 320) to allow a user to access sheet material from a first roll of sheet material or a second roll of sheet material (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King with that of Schutz and Pare to provide an alternative cover capable of covering 2 rolls as commonly known within the art.  Examiner notes the combination would be capable of covering the first and second internal doors by simply having a cover the dispensing housing by way of a maxim width as suggested by Pare and also shown in Schutz in a variant form.

Further Re Claim 2:
King discloses wherein a first end (258) of the first internal door is pivotally attached to the housing (200) and a first end of the second internal door is pivotally attached to the housing (by way of duplicating parts) (see Figs. 1-28).  

Further Re Claim 3:King discloses wherein at least a portion (222) of a surface of the base forms a first roll support surface for supporting the first roll of material in dispensing position, and wherein at least a portion of a surface of the base forms a second support surface for supporting the second roll of sheet material in dispensing position (by way of duplicating the parts) (see Figs. 17-28).  

Further Re Claim 9:
King discloses wherein a first (252) and second nozzle have a frustoconical form (see Fig. 17 and duplication of the parts).  

Further Re Claim 10: 
King discloses wherein a front cover includes one or more access (236) openings for removing sheet material from the roll of sheet material (see Fig. 17).  

Further Re Claim 12:
King discloses wherein the dispenser includes a locking mechanism (at 286) for locking the front cover to the housing (see Figs. 17).  

Further Re Claim 14:King discloses wherein the first and second rolls of sheet material each have a diameter of from about 140 mm to about 250 mm (see col. 3 lines 33-41 and duplicating of the parts).

Further Re Claim 15:King discloses wherein the housing includes an attachment mechanism (near 44) for mounting the dispenser to a mounting surface (see Fig. 2).  

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Schutz and Pare, and further in view of Robert Robinson (6,089,499 – hereinafter Robinson).
Re Claims 4 and 6:
King in view of Schutz and Pare discloses the device of claim 1, but fails to teach wherein the top wall comprises a first roll support member configured to support the first roll of sheet material in dispensing position and a second roll support member configured to support the second roll of sheet material in dispensing position.  

Robinson teaches wherein a top wall comprises a first roll support member (central - 44) configured to support a first roll of sheet material in a dispensing position and a second roll support member (44) configured to support a second roll of sheet material in dispensing position (see Figs. 1 and 4 – member is attached to top-wall, thus, a part of top wall).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King in view of Schutz and Pare with that of Robinson to provide secure a roll within a dispenser.

Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Schutz and Pare, and further in view of Neveu et al.  (US 2008/0283546 – hereinafter Neveu).
Re Claims 7 and 8:
King in view of Schutz and Pare discloses the device of claim 1, but fails to teach wherein the first internal door includes a roll facing side and a cover facing side, wherein the roll facing side includes recessed portion for housing the first nozzle, and wherein the first nozzle is housed in the recessed portion such that no portion of the nozzle extends laterally from the roll facing side of the first internal door.  

Neveu teaches wherein a first internal door (8) includes a roll facing side and a cover facing side, wherein the roll facing side includes recessed portion for housing a first nozzle (15), and wherein the first nozzle (15) is housed in the recessed portion such that no portion of the nozzle (15) extends laterally from the roll facing side of the first internal door (8) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King in view of Schutz and Pare with that of Neveu to provide a design choice (and by way of duplicating parts) for a dispensing aperture as known within the art.

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Schutz and Pare, and further in view of Lewis et al.  (US 2006/0011772 – hereinafter Lewis).
Re Claim 16:
King in view of Schutz and Pare discloses the device of claim 1, but fails to teach wherein the front cover includes a window configured such that both the first roll of sheet material and the second roll of sheet material are viewable when the front cover is in a closed position.  

Lewis teaches wherein a front cover (housing) includes a window configured such that both the first roll of sheet material and the second roll of sheet material are viewable when the front cover is in a closed position (see paragraph [0027]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King in view of Schutz and Pare with that of Lewis to provide a viewable window on a dispensing device as commonly known within the art.

Claim(s) 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Schutz and Pare, and further in view of Jean-Louis Neveu  (US 2008/0173661 – hereinafter Neveu-661).
Re Claims 18 and 19:
King in view of Schutz and Pare discloses the device of claim 1, but fails to teach wherein each individual sheet has a width to length ratio of about 0.45 or less.  

Neveu-661 teaches wherein each individual sheet has a width to length ratio of about 0.45 or less (see paragraph [0013]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of King in view of Schutz and Pare with that of Neveu-661 to provide a selection of material as commonly known within the art.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651